            Case 7:19-cr-00583-KMK Document 2 Filed 11/13/18 Page 1 of 7




Approved:
               MfCHAEL^rMAIMIN
               Assistant United States Attorney

Before: THE HONORABLE PAUL E. DAVISON
               United States Magistrate Judge
               Southern District of New York



 UNITED STATES OF AMERICA                           COMPLAINT

                -V.-                                Violation of 21 US.C.
                                                    §§ 841(a)(l)&(b)(l)(C) and ,846; 18
 FRANK MOSS,                                        U.S.C.§2
         a/k/a "Jigga,"
                                                    COUNTY OF OFFENSE:
                Defendant.                          DUTCHESS COUNTY


SOUTHERN DISTRICT OF NEW YORK, ss.:

       LOUIS SCHMIDT, being duly sworn, deposes and says that he is a Special Agent with the
Drug Enforcement Administration (the "DEA ), and charges as follows:

                                           COUNT ONE

        1. From at least on or about August 18,2017, up to and including August 23,2017, in
the Southern District of New York, FRANK MOSS, a/k/a "Jigga," the defendant, and others
known and unknown, intentionally and knowingly did combine, conspire, confederate, and agree
together and with each other to violate the narcotics laws of the United States.

       2. It was a part and an object of the conspiracy that FRANK MOSS, a/k/a "Jigga," the
defendant, would and did distribute and possess with the intent to distribute a controlled substance,
in violation of 21 U.S.C. § 841(a)(l).

       3. The controlled substance that FRANK MOSS, a/k/a "Jigga," the defendant,
conspired to distribute and possess with intent to distribute was mixtures and substances containing
a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl] propanamide, commonly
known as Fentanyl, and Acetyl Fentanyl, a Schedule I controlled substance, in violation of 21
U.S.C. §841(b)(l)(C).

       4. The use of such controlled substance resulted in the serious bodily injuries and
deaths ofAracelis Batista and Julie Mach on or about August 21, 2017, in Poughkeepsie, New
York, in violation of 21 U.S.C. § 841(b)(l)(C).

                           (Title 21, United States Code, Section 846).
           Case 7:19-cr-00583-KMK Document 2 Filed 11/13/18 Page 2 of 7



                                          COUNT TWO

        5. On or about August 21, 2017, in the Southern District of New York, FRANK
MOSS, a/k/a "Jigga," the defendant, intentionally and knowingly did distribute and did possess
with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(l), and aid and
abet the same.

       6. The controlled substance involved in the offense was mixtures and substances
containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl] propanamide,
commonly known as Fentanyl, and Acetyl Fentanyl, a Schedule I controlled substance.

       7. The use of such controlled substance resulted in the serious bodily injuries and
deaths ofAracelis Batista and Julie Mach on or about August 21, 2017, in Poughlceepsie, New
York, in violation of 21 U.S.C. § 841(b)(l)(C).

  (Title 21, United States Code, Sections 841(a)(l) and (b)(l)(C); Title 18, United States Code,
                                            Section 2).

                                        COUNT THREE

       S. On or about August 23, 2017, in the Southern District of New York, FRANK
MOSS, a/k/a "Jigga," the defendant, intentionally and knowingly did distribute and did possess
with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(l), and aid and
abet the same.

       9. The controlled substance involved in the offense was mixtures and substances
containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl] propanamide,
commonly known as Fentanyl, and Acetyl Fentanyl, a Schedule I controlled substance.

  (Title 21, United States Code, Sections 841(a)(l) and (b)(l)(C); Title 18, United States Code,
                                            Section 2).

       The bases for my knowledge and the foregoing charges are, in part, as follows:

       10. I am a Special Agent with the DEA, and I have been personally involved in the
investigation of this matter. This affidavit is based in part upon my conversations with other law-
enforcement agents and my examination of reports and records. Because this affidavit is being
submitted for the limited purpose of establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where the contents of documents and
the actions, statements and conversations of others are reported herein, they are reported m
substance and in part, except where otherwise indicated.
            Case 7:19-cr-00583-KMK Document 2 Filed 11/13/18 Page 3 of 7



                                  The Confidential Informant

        11. On or about August 22, 2017, law enforcement officials arrested an individual (the
"CI") after seeing the CI engage in what appeared to be a hand-to-hand narcotics transaction.
After the arrest, the CI—who identified the CFs supplier of heroin and fentanyl as "Jigga"—agreed
to make calls to and obtain drugs from Jigga. I reviewed the cellular telephone that the CI had at
the time of the CI's arrest and found a phone number for "Jigga" in the phone (the 'Jigga
Number"),

        12. At the direction of law enforcement, the CI called the Jigga Number on the evening
of August 22, 2017, and law enforcement officials recorded that call. The CI spoke with FRANK
MOSS, a/k/a "Jigga," the defendant.2 MOSS told the CI that he heard the CI had been arrested by
the police. MOSS told the CI that he would call the CI back. Shortly thereafter, the CPs cell phone
received an incoming call from the Jigga Number. The CI answered the phone; MOSS was on the
other end. The CI told MOSS that the CI had $200 for MOSS. MOSS asked the CI about where
the CI was, and about the CFs arrest. MOSS told the CI that he would not meet the CI until the
next day. After the Jigga Number called the CI's cell phone several more times without success,
the CI called the Jigga Number, spoke with MOSS, and arranged to meet MOSS near Brookside
Avenue in Poughkeepsie.

        13. On August 23, 2017, the CI, accompanied by law enforcement agents—who had
searched the CI to ensure that the CI had no drugs—approached Brookside Avenue. The CI was
wearing a radio transmitter that allowed law enforcement agents to monitor the CPs conversations.
The CI called the Jigga Number and arranged to meet FRANKMOSS, a/k/a "Jigga," the defendant.
Law enforcement agents watched as a 2004 Nissan Altima (the "Moss Car") stopped near the CI.
(Law enforcement agents had previously identified the Moss Car in the driveway of 38 Glenwood
Avenue (the "Moss Building")—which was the building in which MOSS lived—and a law
enforcement agents saw MOSS driving the Moss Car from the Moss Building to meet the CI). Law
enforcement agents watched the CI get into the Moss Car's front passenger seat, and listened as
the CI spoke with MOSS in a manner consistent with a narcotics transaction. Law enforcement
agents then watched as the CI got out of the Moss Car and returned to the law enforcement agents.
The CI turned 29 glassine envelopes, each containing a white powdery substance and each stamped
"No Days Off," over to law enforcement agents, explaining that the CI had given MOSS
prerecorded buy money, and MOSS gave the CI the glassine envelopes. At approximately the same
time, law enforcement officers followed the Moss Car back to the Moss Building, where it parked.


1 Since the CFs arrest, the CI has been cooperating with law enforcement officials—including as
detailed herein—in an attempt to obtain the benefits of a cooperation agreement. The CI has
provided law enforcement officials with information that has been corroborated independently in
the past. The CI has a lengthy criminal history, including convictions for, among other tMngs,
narcotics offenses, robbery/larceny offenses, and criminal impersonation.

2 I and other law enforcement agents listened to the recorded phone calls and/or transmitted
conversations described herein, heard FRANK MOSS, a/k/a "Jigga," the defendant, speak when
he was arrested, and have listened to a recorded interview with MOSS^ and recognized MOSS'S
voice on the recorded calls and/or transmitted conversations.
           Case 7:19-cr-00583-KMK Document 2 Filed 11/13/18 Page 4 of 7



A law enforcement agent conducted a field test on one of the "No Days Off glassine envelopes;
it field-tested positive for fentanyl.

        14. I have proffered the CI, both during a post-arrest statement and with the CPs
counsel present, and learned the following, among other things:

                a. The CI initially met FRANK MOSS, a/k/a "Jigga," the defendant, in or
about 2009, when the two of them were incarcerated together. At that time, MOSS told the CI that
MOSS sold heroin in Poughkeepsie, and suggested that MOSS and the CI work together when
they were both in Poughkeepsie.

                b. The CI was released from prison on or about August 18, 2017. Upon the
CFs release, the CI contacted MOSS. The CI met with MOSS that same day, and learned that
MOSS had multiple runners, who sold drugs on MOSS'S behalf. MOSS gave the CI a sample of
heroin in a glassine bag stamped "Go Time," which the CI tried. The CI and MOSS discussed their
earlier conversation about selling drugs together, and MOSS told the CI to call him the next day.

                c. On or about August 19, 2017, MOSS met with the CI and provided the CI
with new glassine envelopes, this time stamped with "No Days Off." The CI agreed to sell drugs
onbehalfofMOSS. The CI understood that MOSS or his runners would provide the CI with drugs,
and, after the CI sold the drugs, the CI would pay MOSS $200 for every three bundles the CI sold;
the CI typically sold the drugs for $105 per bundle. (A bundle contains ten glassine bags of heroin
or fentanyl). MOSS warned the CI that No Days Off envelopes contained pure fentanyl. (The CI
reported that, after the CI later tried the No Days Off drugs, the CI recognized the effects as those
consistent with fentanyl).

               d., In the next couple of days, the CI used some No Days Off drugs and
overdosed. A friend of the CI administered Narcan, and the CI recovered. The second time that
MOSS supplied the CI with bundles of No Days Off, the CI told MOSS that people were "falling
out"—which the CI explained is a street term for overdosing—and MOSS laughed and responded,
in substance and in part, that "that's what the people want."

                e. On or about August 21, 2017, the CI told MOSS that the CI needed more
drugs to sell. MOSS agreed to meet the CI near Eastman Terrace, in Pouglikeepsie. In the late
afternoon, the CI was waiting on Eastman Terrace when he saw the Moss Car drive up to the comer
of South Avenue and Eastman Terrace. The CI approached the Moss Car, and saw MOSS in the
driver's seat, talking with two older white women—one of whom called herself "Jules"—who
were outside of the Moss Car. The two women, the CI, and MOSS talked about purchasing heroin.
Jules explained that she wanted a bundle of heroin but only had $20 on her and needed to go to an
ATM machine. MOSS took three bundles of No Days Off out of the overhead sunglass storage
compartment in the Moss Car, handed two glassine bags to Jules for ftee, and handed the other 28
bags to the CI, who sold Jules two bags. The CI called Jules s cellular telephone in order to provide
the CI's phone number to Jules and agreed to give Jules more heroin if she called. MOSS drove



3 From my training and experience, I know that "Narcan" is a brand name for Naloxone, which is
a drug used to reverse overdoses caused by opioids such as heroin and fentanyl.



                                                 4
           Case 7:19-cr-00583-KMK Document 2 Filed 11/13/18 Page 5 of 7



away, the CI walked away, and the two women walked—slowly, as one of them used a cane-
toward a gas station where there was an ATM. Although the CI believes the CI spoke with Jules
later, the CI did not ultimately sell Jules more drugs.

                                            The Searches

        15. On or about August 23, 2017^ a City of Poughkeepsie Court Judge issued a search
warrant, authorizing and directing law enforcement officers to search the Moss Building, the
person of FRANK MOSS, a/k/a "Jigga," the defendant, and MOSS's cellular telephone. Following
is what I and other law enforcement officers did and found after receiving the search warrant.

               a. On or about August 23,2017, in the morning, after the City ofPoughkeepsie
Court Judge issued the search warrant, I and other law enforcement officers saw FRANK MOSS,
a/k/a "JIgga," the defendant, in the Moss Car in the driveway for the Moss Building. We arrested
MOSS and searched his car. We found 14 glassine baggies, stamped "No Days Off (the "Moss
Car Baggies"), in the overhead sunglass storage compartment in the Moss Car. We also found
MOSS'S keys on him.

               b. After arresting MOSS, I and other law enforcement officers also searched
the Moss Building. We determined which room was MOSS'S because: (a) MOSS had a key that
unlocked the door to the room; and (b) MOSS told us which room was his. Law enforcement
officers found 198 glassine baggies, stamped "No Days Off (the "Moss Building Baggies"), in
the bottom of a golf bag in a storage closet next to MOSS'S room.

       16. I submitted both the Moss Car Baggies and the Moss Building Baggles to a DEA
Laboratory, and reviewed the reports prepared by the DEA Laboratory. According to those reports,
the DEA Laboratory tested 11 of the 14 Moss Car Baggies and 27 of the 198 Moss Building
Baggies and determined that they each contained fentanyl and acetylfentanyl.

                         The Deaths ofAraceIis Batista and Julie Mach

       17. I have spoken to a witness (the "Witness ) who is related to Julie Mach. (The
Witness explained that Julie Mach was known as "Jules"). The Witness told me that, on or about
August 23,2017, the Witness went into the apartment where Mach lived with Aracelis Batista (the
"Batista/Mach Apartment ), on Eastman Terrace in Poughkeepsie, and found Mach and Batista,
who were laying in the apartment and appeared to be dead. The Witness called 911, and emergency
services soon arrived. (Emergency services confirmed that Batista and Mach were, in fact, dead
when they arrived shortly after 3:00 p.m.; I have spoken with an employee of the Medical
Examiner's Office who estimates that they died approximately eight-to-twelve hours before they
were found).

       18. I have reviewed reports and photographs regarding Aracelis Batista's and Julie
Mach's death, and learned, among other things, that:

               a. The Dutchess County Medical Examiner's Office determined that the cause
of death for each ofBatista and Mach was acute fentanyl and acetyl fentanyl intoxication.
           Case 7:19-cr-00583-KMK Document 2 Filed 11/13/18 Page 6 of 7



                 b. When the Batista/Mach Apartment and its porch was searched, two glassine
baggies—torn open—stamped "No Days Off were found in the trash, and two glassine haggles-
torn open—stamped 'No Days Off were found in the bedroom. No other glassine haggles were
found during the search. No other non-prescription drugs were foimd in the Batista/Mach
Apartment.

                 c. A variety of prescription bottles, some with prescription medicine, were
found in the Batista/Mach Apartment. I have reviewed the list of prescription bottles and, other
than oxycodone, do not recognize any of the prescription medications as opioids.

                           The Phone Records and Video Surveillance

        19. I have reviewed both phone records for the CFs phone and for the Jigga Number,
and video surveillance from a gas station near Eastman Terrace and teamed, among other things,
the following:

                 a. The CTs phone called the Jigga Number, and the Jigga Number called the
CI's phone, at least 56 times from August 18, 2017, through August 22, 2017. The first such
contacts were an 11-second call from the CPs phone to the Jigga Number at or about 8:56 a.m. on
August 18, 2017, and a 200-second call from the CI's phone to the Jigga Number at or about 9:49
a.m. on August 18, 2017.


                 b. The CI's phone first dialed the cell phone number used by Julie Mach (the
"Mach Number") on or about August 21, 2017, at or about 6:41 p.m. At or about 7:09 p.m. the
Mach Number called the CI's phone.7 Shortly after 7:00 p.m., two women who appear to be
Aracelis Batista and Julie Mach entered a gas station approximately 0.2 miles from Eastman



  A relative of Julie Mach's reported to law enforcement officials that he/she entered the
Batista/Mach Apartment after law enforcement officials left and found an additional glassine bag,
which he/she provided to law enforcement officials. I have looked at the glassine bag that the
relative provided to law enforcement officials; it appears to have a white powdery substance in it,
but is still sealed, which indicates that it was not used.

  The CI explained that the CI would also call a phone number, listed in the CI's phone as
"Jiggaaaa" (the "Jiggaaaa Number"), that was affiliated with FRANK MOSS, a/k/a "Jigga," the
defendant, and his runners. Phone records also show frequent contact between the CTs phone and
the Jiggaaaa Number from August 18, 2017, through August 22, 2017.

 The Witness confirmed that the Mach Number was Julie Mach's cellular phone number.

7 I have reviewed video surveillance of a store a little over six miles from Eastman Terrace. It
shows a car with the CI in it enter the parking lot at approximately 7:08 p.m. According to that
video surveillance, the CI left the store's parking lot at approximately 8:11 p.m.

8 There are two surveillance videos from the gas station; the time stamps appear to be misaligned
from one another by a little over 10 minutes.
              Case 7:19-cr-00583-KMK Document 2 Filed 11/13/18 Page 7 of 7



Terrace, Mach withdrew money from an ATM in the gas station, and Batista and Mach left the gas
station.


                  c. At approximately 7:14 p.m., the CI s phone called the Jigga Number; the
Jigga Number called the CI's phone at approximately 7:18 p.m., at approximately 8:33 p.m., and
approximately 8:57 p.m. The CI's phone called the Jigga Number at approximately 9:19 p.m, the
Jigga Number called the CI's phone at approximately 9:28 p.m. At approximately 9:48 p.m., the
CFs phone called the Mach Number. At approximately 10:26 p.m., the CI's phone called the Jigga
Number.


                                     The Post-Arrest Statement

           20. Following the arrest of FRANK MOSS, a/k/a "Jigga," the defendant, law
enforcement agents interviewed MOSS. The interview was video-taped. I was present for part of
the interview, and have reviewed the video-tape. After waiving his Miranda rights and agreeing
to speak with us, among other things, MOSS admitted to being involved in heroin for "a couple
weeks," and stated he did not sell heroin on the street, but rather that "I had a guy .. . that deals
with people in the street," which "guy" MOSS identified as the CI. MOSS also admitted that he
had access to the storage closet in which law enforcement agents found the Moss Building Baggies,
and kept a porfc-a-potty in that closet.

           WHEREFORE, deponent respectfully requests that a warrant be issued for the arrest of
FRANK MOSS, a/k/a "Jigga," the defendant, and that he be arrested and imprisoned, or bailed, as
the case may be.




                                                 ^CIAL AGENT LOUIS SCHMIDT
                                                RUG ENFORCEMENT ADMMSTRATION




Sworn to before me this
13th day of November, 2018




UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
